Citation Nr: 0833831	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  93-12 910	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 26, 1943, to July 
24, 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which determined that new and material evidence had 
not been received with which to reopen a previously denied 
claim for  service connection for an acquired psychiatric 
disorder.

In May 1995, the Board held that the veteran had failed to 
submit new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder.  In 
June 1996, the veteran and VA, jointly moved the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(Court) to vacate and remand the issue of service 
connection for an acquired psychiatric disorder.  The Court 
issued an Order the same month vacating the May 1995 Board 
decision, in part, and remanding the matter for further 
proceedings.  The Board then remanded the case to the RO in 
January 1997.

Thereafter, in March 1999, the Board again denied the 
veteran's claim, and in September 2000, the Court affirmed 
the Board's decision.  However, in March 2001, the Court 
revoked its affirmation as the claim may have been affected 
by the  enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Court remanded the case to the Board for 
further adjudication.

In February 2002, this matter was returned to the Board for 
appellate consideration, and, once again, the Board 
determined that new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claim for service connection for a psychiatric disorder.  In 
so doing, it does not appear that the Board considered a 
potentially relevant private medical record from S. K. Das, 
M.D., dated in January 2001, which addressed the etiology of 
the veteran's asserted psychiatric disorder.  As this 
omission may be construed as an obvious error of fact on the 
part of the Board, the Board, on its own motion, orders 
reconsideration of its February 2002 decision.

Because of the Board's grant of reconsideration, this 
decision, by an expanded panel, will constitute the final 
Board decision on the veteran's appeal.  38 U.S.C.A. § 
7103(b)(1)(B)(3) (West 2002); see also VAOPGCPREC 70-91, 57 
Fed. Reg. 2316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1225 
(1991).

The issue of service connection for a psychiatric disorder, 
on the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was 
initially granted by rating decision dated in November 1945.

2.  By rating decision dated in January 1948, service 
connection for a psychiatric disorder was severed.

3.  In February 1950, the Board determined that service 
connection for a psychiatric disorder was not warranted.

4.  In November 1986, the Board determined that new and 
material evidence to reopen the veteran's previously 
disallowed claim for service connection for an acquired 
psychiatric disorder had not been received.

5.  In July 1990, the Board determined that new and material 
evidence to reopen the veteran's previously disallowed claim 
for service connection for an acquired psychiatric disorder 
had not been received.

6.  Evidence submitted since the July 1990 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The July 1990 Board decision, which determined that new 
and material evidence to reopen the veteran's previously 
disallowed claim for service connection for an acquired 
psychiatric disorder had not been received, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 
(2007).

2.  Evidence received since the July 1990 Board decision is 
new and material; the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such as a 
psychosis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  See 38 C.F.R. § 3.303(d) (2007); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a), is not liberalizing and 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  As the veteran's claim 
to reopen was received prior to that date, the amended 
regulatory criteria are not applicable.

As defined by the regulation in effect when the veteran filed 
his application to reopen his claim, new and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection for a psychiatric disorder was initially 
granted by rating decision dated in November 1945.  By rating 
decision dated in January 1984, service connection for a 
psychiatric disorder was severed.  The RO determined that the 
veteran's psychiatric disorder pre-existed service, and had 
not been aggravated by service.  In decision dated in 
February 1950, the Board determined that service connection 
for a psychiatric disorder was not warranted.

The evidence of record at that time of included the veteran's 
service treatment records from his period of active duty, 
which showed that in July 1943, he exhibited symptoms which 
included nervousness and headaches.  It was noted that he may 
have had a mild, mixed-type, psychoneurosis.  He was 
discharged in July 1943 and given a Certificate of Disability 
for Discharge which indicated that he had a psychoneurosis, 
mixed type, mild, with an undetermined cause.  The precursor 
to the neurosis was unknown but was determined to have 
existed prior to induction.  

Thereafter, in a decisions dated in November 1986 and July 
1990, the Board determined that new and material evidence to 
reopen the veteran's previously disallowed claim for service 
connection for an acquired psychiatric disorder had not been 
received.

In January 2001, the veteran submitted a private medical 
record from Dr. Das, dated that same month, stating that the 
veteran had generalized anxiety disorder.  Dr. Das indicated 
that from the information she had been given by the veteran, 
as well as looking through the papers he had with him, it 
appeared as though he did not have any psychiatric problems 
before he had enlisted into service, and that most likely, 
his psychiatric disorder developed while he was in service.

The Board finds that this evidence of record received since 
the July 1990 Board decision supports a finding that the 
veteran has a current psychiatric disorder which did not 
exist prior to service, and that he likely developed a 
psychiatric disorder in service.  

This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for a psychiatric 
disorder.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for an acquired psychiatric disorder is reopened.




ORDER

New and material evidence having been presented, the claim of 
service connection for an acquired psychiatric disorder is 
reopened, and to this extent only the appeal is granted.


REMAND

In reopening the veteran's claim for service connection for 
an acquired psychiatric disorder, and in addressing the claim 
on the merits, the Board reiterates that the veteran is 
currently diagnosed with a psychiatric disorder.  He asserted 
that his psychiatric disorder manifested as a result of his 
period of active service.  

The veteran's induction examination in March 1943 showed that 
his mental examination was within normal limits.  He was 
initially diagnosed with a mild, mixed-type, psychoneurosis 
in July 1943, which was determined to have existed prior to 
induction.  However, the January 2001 statement from his 
private physician suggested that the veteran did not have any 
psychiatric problems before service, and that most likely, 
his problems developed while he was in service.

As such, the Board finds that a medical opinion should be 
obtained in order to determine whether the veteran 
psychiatric manifestations during his period of active duty 
demonstrated an aggravation of a pre-existing psychiatric 
disorder, and whether his current psychiatric disorder is 
causally related to active duty.  

Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims file and a copy of this Remand must 
be made available to and be reviewed by 
the examiner in conjunction with 
conducting the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner is asked to provide an 
opinion as to whether the veteran had 
manifestations of a psychiatric disorder 
prior to his period of active service, and 
whether such disorder was aggravated by 
his period of active service.

The examiner is also asked to provide an 
opinion as to whether any currently-
diagnosed psychiatric disorder is 
etiologically related to his period of 
active service.

It is requested that the examiner discuss 
the prior medical evidence of record in 
detail, to include the January 2001 
statement from Dr. Das.  Any opinions 
which may be inconsistent with the results 
of the current findings on examination 
should be reconciled.  A complete 
rationale for any opinion expressed should 
be provided.

2.  Review the veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Readjudicate the claim for a service 
connection for an acquired psychiatric 
disorder.  If the benefit sought on appeal 
remains denied, he should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  

He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


			
                   L. HOWELL                                         
CLAUDIA TRUEBA  
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


